



COURT OF APPEAL FOR ONTARIO

CITATION:
Tarlo
    Lyons v. Gauthier, 2012 ONCA 39

DATE: 20120119

DOCKET: C54352

Goudge, Epstein JJ.A., and Newbould J. (
ad
    hoc
)

BETWEEN

Tarlo Lyons (A Firm)

Applicant (Respondent)

and

Jacques Gauthier T/A Gauthier
    & Associates

Respondent (Appellant)

Paul-Erik Veel and Brian Kolenda for the appellant

Deborah Templer and Tanya Rocca, for the respondent

Heard: January 18, 2012

On appeal from the order of Justice Grace of the Superior
    Court of Justice, dated August 25, 2011.

APPEAL
    BOOK ENDORSEMENT

[1]

The appellant raises three arguments.  First, he says that the
    English process denied him natural justice, both in the registration of the
    default judgment and in the refusal to set it aside.

[2]

We do not agree.  The appellant had ample opportunity to be heard,
    had he complied with the English rules of court.  Natural justice requires no
    more.  Nor do we view the refusal to set it aside on the basis of a paper
    record only as raising a breach of natural justice.  We cannot say that, had
    the same set of events unfolded here, it would have constituted a clear denial
    of our principles of natural justice.

[3]

Second, the appellant says the denial of an adjournment
    constitutes a breach of his right to natural justice.  Again we disagree.  In
    our view, whether to grant or deny an adjournment request is quintessentially
    an exercise of judicial discretion.  We see nothing in these circumstances that
    would require a different result under our principles of natural justice.

[4]

Third, the appellant agrees that the absence of reasons for not
    setting aside the costs order accompanying the default judgment denied him
    natural justice.  The extent, if at all, to which the costs order was put in
    issue by the appellant before Master Fontaine is obscure at best on this
    record.  We cannot say that this was a live issue before her that required
    reasons.  The basis for this argument cannot be established.

[5]

We therefore see no error in the reasons of the application
    judge.  The appeal is dismissed.  Costs to the respondent on a partial indemnity
    basis fixed at $11,000 inclusive of disbursements and applicable taxes.


